Citation Nr: 1000491	
Decision Date: 01/05/10    Archive Date: 01/15/10

DOCKET NO.  07-32 138	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUE

1.  Entitlement to service connection for bilateral upper 
extremity peripheral neuropathy, to include as due to 
diabetes mellitus, type II.

2.  Entitlement to service connection for bilateral lower 
extremity peripheral neuropathy, to include as due to 
diabetes mellitus, type II.

3.  Entitlement to service connection for hypertension, to 
include as due to diabetes mellitus, type II.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


INTRODUCTION

The Veteran served on active duty from December January 1969 
to July 1970.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from rating decision rendered in February 2007 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio. 


FINDINGS OF FACT

1.  The medical evidence does not show a diagnosis of 
bilateral upper extremity peripheral neuropathy that is the 
result of the Veteran's military service, to include as due 
to Agent Orange exposure, or that is related to the Veteran's 
service-connected diabetes mellitus, type II.

2.  The medical evidence does not show a diagnosis of 
bilateral lower extremity peripheral neuropathy that is the 
result of the Veteran's military service, to include as due 
to Agent Orange exposure, or that is related to the Veteran's 
service-connected diabetes mellitus, type II.

3.  The medical evidence does not show a diagnosis of 
hypertension that is the result of the Veteran's military 
service, to include as due to Agent Orange exposure, or that 
is related to the Veteran's service-connected diabetes 
mellitus, type II.


CONCLUSIONS OF LAW

1.  Bilateral upper extremity peripheral neuropathy was not 
incurred in or aggravated by military service, nor may it be 
presumed to be, nor is it proximately due to or the result of 
the service-connected diabetes mellitus, type II.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).

2.  Bilateral lower extremity peripheral neuropathy was not 
incurred in or aggravated by military service, nor may it be 
presumed to be, nor is it proximately due to or the result of 
the service-connected diabetes mellitus, type II.  
38 U.S.C.A. § 1101, 1110, 1112, 1113, 5107 (West 2002); 
38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2009).

3.  Hypertension was not incurred in or aggravated by 
military service, nor may it be presumed to be, nor is it 
proximately due to or the result of the service-connected 
diabetes mellitus, type II.  38 U.S.C.A. § 1101, 1110, 1112, 
1113, 5107 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309, 
3.310 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA has met all statutory and regulatory notice and duty to 
assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326 (2009).  A letter dated in July 2006 
satisfied the duty to notify provisions, after which the 
claims were readjudicated.  See 38 C.F.R. § 3.159(b)(1); 
Overton v. Nicholson, 20 Vet. App. 427 (2006); see also 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  
Moreover, based on the record as a whole, the Board finds 
that a reasonable person would have understood from the 
information that VA provided to the Veteran what was 
necessary to substantiate his service connection claim, and 
as such, the essential fairness of the adjudication was not 
affected.  Further, the purpose behind the notice requirement 
has been satisfied because the Veteran has been afforded a 
meaningful opportunity to participate effectively in the 
processing of his claims, to include the opportunity to 
present pertinent evidence.  

In any event, the Veteran has neither alleged nor 
demonstrated any prejudice with regard to the content or 
timing of the notices.  See Shinseki v. Sanders, 129 S. Ct. 
1696 (2009) (reversing prior case law imposing a presumption 
of prejudice on any notice deficiency, and clarifying that 
the burden of showing that an error is harmful, or 
prejudicial, normally falls upon the party attacking the 
agency's determination); see also Mayfield v. Nicholson, 444 
F.3d 1328, 1333-34 (Fed. Cir. 2006).  


The Veteran's service medical records and VA medical 
treatment records have been obtained.  VA examinations and 
medical opinions were provided to the Veteran in connection 
with his claims.  There is no indication in the record that 
additional evidence relevant to the issue decided herein is 
available and not part of the claims file.  

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 20 Vet. App. 
537 (2006); see also Dingess/Hartman, 19 Vet. App. at 493.  

I.  Service Connection

Service connection may be established for disability 
resulting from injury or disease incurred in service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
connotes many factors, but basically, it means that the 
facts, as shown by evidence, establish that a particular 
injury or disease resulting in disability was incurred 
coincident with service.  A determination of service 
connection requires a finding of the existence of a current 
disability and a determination of a relationship between that 
disability and an injury or disease in service.  See Pond v. 
West, 12 Vet. App. 341 (1999); Hickson v. West, 12 Vet. App. 
247, 253 (1999).  Moreover, in the case of hypertension and 
peripheral neuropathy, service connection may be granted if 
such diseases are manifested in service, or manifested to a 
compensable degree within one year following separation from 
service.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.

In this case, the Veteran contends that peripheral neuropathy 
and hypertension are the result of his service-connected 
diabetes mellitus, type II.  Where service connection is 
sought on a secondary basis, service connection can be 
granted for a disability which is not only proximately due to 
or the result of a service-connected condition, but can also 
be granted where a service-connected disability aggravates a 
nonservice-connected disability.  See 38 C.F.R. § 3.310; see 
also Allen v. Brown, 7 Vet. App. 439 (1995).  

For claims based on secondary service connection, there must 
be (1) evidence of a current disability; (2) evidence of a 
service- connected disability; and (3) medical evidence 
establishing a nexus between the service-connected disability 
and the claimed disability.  Wallin v. West, 11 Vet. App. 
509, 512 (1998).

An amendment to 38 C.F.R. § 3.310, effective October 10, 
2006, requires that a baseline level of severity of the 
nonservice-connected disease or injury must be established by 
medical evidence created before the onset of aggravation.  
See 71 Fed. Reg. 52744 (2006).  However, as the Veteran's 
claim was filed in June 2006, and the change in law was to be 
applied prospectively, the Board will apply that version of 
law in effect when the Veteran filed his claim.

Service connection is in effect for diabetes mellitus, type 
II, as due to Agent Orange.  The Veteran's service personnel 
records show that he served in Vietnam during the Vietnam 
Era, and is therefore presumed to have been exposed to the 
herbicide Agent Orange.  38 C.F.R. §§ 3.309(e), 3.313 (2009).  
The regulations pertaining to Agent Orange exposure identify 
acute and subacute peripheral neuropathy for which 
presumptive service connection is granted based on exposure 
to Agent Orange  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 
3.307(a)(6), 3.309(e).  

Evidence

Service medical records show that the Veteran was not treated 
during active service for peripheral neuropathy or 
hypertension.  His reports of medical history and examination 
at entrance to active service reflect complaints of 
dizziness, shortness of breath, pain or pressure in his chest 
but no defects, abnormalities, diagnoses or other findings 
concerning his heart or vascular system.  His upper 
extremities and lower extremities were normal, with the 
exception of pes planus, and his blood pressure was measured 
at 160/76.  The Veteran's blood pressure readings did not 
measure above 138 diastolic and not above 88 diastolic.  On 
the single occasion that the Veteran's blood pressure was 
shown to measure 88 diastolic, in 1969, subsequent measures 
were taken with the results being 130/78, 132/78, 138/78, and 
130/78.  The Veteran's report of medical examination at 
discharge reflects his blood pressure reading measured at 
124/74.  There were no defects, abnormalities, diagnoses or 
other findings concerning the heart, vascular system, upper 
or lower extremities.  The Veteran's service treatment 
records are negative for diagnoses of hypertension or 
peripheral neuropathy.

A VA examination conducted in March 1971 shows no findings of 
any cardiovascular abnormalities.  Blood pressure was 
reported as 120/50.  No motor or sensory deficit was found, 
no muscle atrophy in the right or left thigh was found, and 
ligaments were found to be intact.  Walking and gait were 
within normal limits.  Schizophrenic reaction, paranoid type, 
in remission, degenerative arthritis in the right knee joint, 
residual sprain in the left knee joint, and old healed 
fracture in the proximal shaft of the right fibula were 
diagnosed.  No other neurological or muscle deficit was 
observed, and hypertension or peripheral neuropathy was not 
diagnosed.  

Thereafter, the first diagnosis of peripheral neuropathy was 
in a VA treatment record in 2000, and the first evidence of 
record that reports a diagnosis of hypertension was not shown 
until 2006 in a VA treatment record that reported the onset 
of hypertension in 1999.

In December 2006, a VA examination for diabetes mellitus 
reflects a medical history of hypertension diagnosed in 1994 
and diabetes mellitus, type II diagnosed in 1996.  
Neurological findings were strength measured at 5 of 5 in all 
muscle groups of the upper and lower extremities.  Patellar 
and Achilles deep tendon reflexes were measured at 2+ 
bilaterally.  Sensation to vibration, light touch, and 
monofilament and position was preserved and symmetric in the 
bilateral upper and lower extremities.  No muscle wasting was 
found.  The examiner observed that the diagnosis of 
hypertension came two years prior to the diagnosis of 
diabetes mellitus, type II.  In addition, cardiac and renal 
function was not found to be significantly affected by 
diabetes mellitus, type II.  The examiner opined the 
hypertension was not the result of the diabetes mellitus, 
type II.

In December 2006, the Veteran underwent VA examination for 
hypertension.  The examiner was the same examiner that 
conducted the VA examination for diabetes, who again noted 
that the Veteran reported onset of hypertension in 
approximately 1994.  The examiner noted no history of 
hypertensive heart disease and no complication of 
atherosclerotic complications of hypertension.  The diagnosis 
was of hypertension, not related to diabetes mellitus, type 
II.  

In December 2006, the Veteran underwent VA examination for 
peripheral neuropathy.  The examiner, again the same 
internist who conducted the examinations for diabetes and 
hypertension, noted that the Veteran reported sensations of 
stiffness, warmth, and occasional twitch in his hands with 
numbness and tingling in hands ad feet and occasional 
coldness in his feet.  He reported no pain in the feet and 
generally no pain in his hands, but stated that he dropped 
things when having symptoms in his hands.  The Veteran 
described the symptoms as intermittent and reported no 
treatment.  The examiner objectively found the Veteran to 
exhibit no sensory or motor impairment in the hands or the 
feet.  Rather, sensation and motor tone and musculature were 
normal and symmetric, bilaterally.  Each extremity was 
evaluated separately and exhibited no muscle wasting or 
atrophy.  The examiner found no evidence of diabetic 
neuropathy in either the upper or lower extremities.  The 
physician observed that the symptoms described by the Veteran 
did not necessarily correlate with neurologic damage and were 
not typical of diabetic damage to the nerves.  The examiner 
noted that the Veteran had multiple medical problems and 
observed that although arthritis may account for a great deal 
of his hand symptoms, it was not clear which of his medical 
problems could account for his symptoms.  The examiner 
ultimately stated that the findings on examination were not 
in keeping with diabetic neuropathy and opined it was "less 
likely than not" that the Veteran's complaints were related 
to his diabetes mellitus, type II.

VA treatment records dated from 1970 through 1983 and from 
1999 to 2007 show treatment for hypertension with onset in 
1999, and findings of peripheral neuropathy from June 2000 
through October 2000.  Findings of peripheral neuropathy were 
associated with podiatry consults and the absence of 
vibratory sensation in the feet.  Entries dated prior to June 
2000 and following October 2000 consistently show sensation 
intact.  In February 2007 and June 2007, the Veteran denied 
numbness in his feet but reported tingling in his heels.  

In October 2007, the examiner who conducted the December 2006 
VA examinations was asked to conduct a records review and 
provide an addendum to the December 2006 reports.  After 
indicating that a complete records review had been conducted, 
the examiner stated that there was no evidence of diabetic 
neuropathy in the examination of the Veteran.  The examiner 
observed that podiatry examinations in February 2007 and June 
2007 documented normal epicritic sensation and did not 
diagnose neuropathy.  The examiner stated that absent the 
appropriate history and physical findings, a diagnosis of 
neuropathy would not be accurate.  The examiner concluded 
that the medical facts did not support the contention that 
the Veteran's service-connected diabetes mellitus, type II 
caused either hypertension or neuropathy.

Analysis

Service Connection for Upper and Lower Extremity Peripheral 
Neuropathy

Service medical records are silent for any treatment for or 
complaints or findings of peripheral neuropathy.  It is not 
until June 2000 that the record shows any findings of an 
assessment of peripheral neuropathy in the lower extremities.  

The December 2006 examination report reflects no findings of 
diabetic neuropathy in either the upper or lower extremities, 
and the opinion that it was "less likely than not" that the 
Veteran's condition was related to his diabetes, an opinion 
confirmed in the October 2007 addendum after a records review 
of the claims file.  The examiner concluded that the medical 
facts do not support the contention that the service-
connected diabetes mellitus, type II caused peripheral 
neuropathy in the upper and lower extremities.  

Concerning the claim for peripheral neuropathy in the upper 
extremities, the medical evidence presents no other findings 
or opinions that the Veteran is diagnosed with peripheral 
neuropathy of the upper extremities.  Without a diagnosis of 
peripheral neuropathy, the Veteran's reported complaints 
cannot in and of themselves constitute a disability for which 
service connection may be granted.  See Brammer v. Derwinski, 
3 Vet. App. 223, 225 (1992) (finding that "in the absence of 
proof of a present disability, there can be no valid 
claim").  

Concerning the claim for peripheral neuropathy of the lower 
extremities, the medical evidence shows peripheral neuropathy 
in the lower extremities from June to October 2006; however, 
the medical evidence does not relate peripheral neuropathy in 
the lower extremities to the Veteran's service-connected 
diabetes mellitus, type II. 

The regulations identify acute and subacute peripheral 
neuropathy as among the diseases listed at 38 C.F.R. § 
3.309(e) for which presumptive service connection is granted 
based on exposure to Agent Orange.  However, acute and 
subacute peripheral neuropathy are transient peripheral 
neuropathies that appear within weeks or months of exposure 
to an herbicide agent and resolve within two years of the 
date of onset.  See 38 C.F.R. § 3.309(e), Note (2).  Here, 
the Veteran's peripheral neuropathy in the lower extremities 
was not diagnosed until 2000, 30 years after his discharge 
from active service.  

As to the consideration of a direct causal relationship 
between the Veteran's active service and findings of 
peripheral neuropathy in his lower extremities, findings of 
peripheral neuropathy were first documented in 2000, 30 years 
after his discharge from active service.  Mense v. Derwinski, 
1 Vet. App. 354, 356 (1991) (holding that VA did not err in 
denying service connection when the veteran failed to provide 
evidence which demonstrated continuity of symptomatology, and 
failed to account for the lengthy time period for which there 
is no clinical documentation of his low back condition).  
Accordingly, absent any medical findings or opinions of a 
causal link between the Veteran's active military service and 
the findings of peripheral neuropathy in 2000, this lapse of 
time weighs heavily against the Veteran's claim.  Id. at 356.

The medical evidence presents no findings or opinions 
establishing a diagnosis of peripheral neuropathy in his 
upper extremities, or that the peripheral neuropathy shown in 
the lower extremities in 2000 is the result of his service-
connected diabetes mellitus, type II, or that it was in any 
other way the result of his active service, to include 
exposure to the herbicide Agent Orange.  

Hypertension

Service medical records are silent for any treatment for or 
complaints or findings of hypertension.  It is not until 2006 
that the record shows a diagnosis of hypertension, with a 
reported onset in 1999.  But even assuming without finding, 
that hypertension was diagnosed in 1994-the earliest the 
Veteran has reported-rather than 1999, this is still 24 
years after his discharge from active service and well-beyond 
the presumptive period.  38 C.F.R. § 3.309.

The December 2006 VA examination report shows a diagnosis of 
hypertension, not related to diabetes.  In the October 2007 
addendum, the examiner found that the Veteran had normal 
cardiac and renal function, therefore, the examiner 
concluded, even if the diabetes had occurred prior to the 
hypertension, there was no physiologic mechanism through 
which the diabetes could have caused the hypertension.  Thus, 
regardless of the chronology, the examiner opined, the 
Veteran's diabetes did not cause his hypertension.  

The medical evidence presents no other opinions or findings 
that the diagnosed hypertension is the result of the 
Veteran's diabetes mellitus, or that it is in any other way 
the result of his active service.

Summary 

The Veteran asserts that he has bilateral upper extremity 
neuropathy that is the result of his service-connected 
diabetes mellitus, type II, and that his bilateral lower 
extremity neuropathy and hypertension are the result of his 
service-connected diabetes mellitus, type II.  However, as a 
layperson, lacking in medical training and expertise, the 
Veteran's statements are not a competent medical opinion on a 
matter so complex as the diagnosis of any bilateral upper 
extremity or to the etiologic relationship between any 
diagnosed lower extremity peripheral neuropathy or 
hypertension to his service-connected diabetes mellitus, type 
II, or to his active service, to include as due to exposure 
to Agent Orange.  The medical examiners considered the 
service and post service medical evidence of record, the 
clinical findings, and the Veteran's assertions and 
complaints, and found no peripheral neuropathy of the upper 
extremities, and concluded that any diagnosed peripheral 
neuropathy of the lower extremities and hypertension was not 
related to the Veteran's service-connected diabetes mellitus, 
type II.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007); Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006). 

As there is no medical evidence that provides the necessary 
nexus between any bilateral upper extremity peripheral 
neuropathy, bilateral lower extremity peripheral neuropathy, 
and hypertension to the Veteran's service-connected diabetes 
mellitus, type II or to his active military service, to 
include exposure to Agent Orange, the preponderance of the 
evidence is against the claims for service connection for 
bilateral upper extremity, bilateral lower extremity 
peripheral neuropathy, and hypertension.  Therefore, the 
doctrine of reasonable doubt is not for application.  Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).  Accordingly, service 
connection for bilateral upper extremity, bilateral lower 
extremity peripheral neuropathy, and hypertension is not 
warranted.


ORDER

Service connection for bilateral upper extremity peripheral 
neuropathy is denied.

Service connection for bilateral lower extremity peripheral 
neuropathy is denied.

Service connection for hypertension is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


